DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 31, 2022 and on June 6, 2022 have been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 8 depends from itself as it recites, “[t]he method of claim 8, wherein….” For purposes of Examination, claim 8 is interpreted to depend from claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0354625 to Toudji (“Toudji”).
	Regarding claims 1, 9 and 17, Toudji describes a computing device that can generate and present suggestions for filling in various data input fields presented by a graphical user interface of a host application running on the computing device (see e.g. paragraph 0003).  Like claimed Toudji particularly teaches:
	displaying a first interface of a first application, wherein the first interface comprises a first input box (see e.g. paragraphs 0014-0016 and FIG. 1: Toudji discloses that the computing device can present a graphical user interface of a host application, wherein the graphical user interface can include various data input fields.  The graphical user interface is considered a first interface of a first application like claimed, wherein the first interface comprises a first input box, i.e. a first data entry field.);
	receiving, from a user, a first operation of selecting the first input box (see e.g. paragraph 0017: Toudji discloses that a user can select one of the data input fields, which causes a virtual keyboard to be presented for entering input into the field.);
	obtaining to-be-prompted content (see e.g. paragraphs 0018 and 0024: Toudji discloses that the virtual keyboard is provided by a “keyboard and suggestion bar” (KSB) process, which is external to the host application.  Toudji further discloses that the host application can send a message to the KSB process when a data input field is selected, the message including a field type identifier for the selected data input field – see e.g. paragraphs 0026 and 0061.  The KSB process thus obtains a field type identifier, which can be considered “to-be-prompted” content like claimed.);
	storing, in a first storage area of an input method application of an electronic device, the to-be-prompted content as stored to-be-prompted content (see e.g. paragraphs 0026 and 0061: As noted above, Toudji discloses that the host application sends a message to the KSB process when a data input field is selected, the message including a field type identifier, i.e. to-be-prompted content, for the selected data input field.  Toudji further discloses that the KSB process provides the identified field type to different expert modules to generate suggestions to be presented within a suggestion bar of the virtual keyboard – see e.g. paragraphs 0018, 0026 and 0062.  The KSB process thus necessarily stores, at least temporarily, the identified field type, so as to be able to provide it to the expert modules.  The KSB process provides the virtual keyboard and suggestion bar – see e.g. paragraph 0024 – and can be considered an “input method application” like claimed.);
	obtaining first candidate content based on the stored to-be-prompted content (see e.g. paragraphs 0018-0020, 0029-0033 and 0063: Toudji discloses that the KSB process obtains suggestion candidates relevant to the type of data input field selected by the user.  The suggestion candidates are considered candidate content based on the field type identifier, i.e. on the to-be-prompted content.); 
	displaying, in response to the first operation, a second interface of the input method application, wherein the second interface comprises the first candidate content (see e.g. paragraphs 0017 and 0024: like noted above, Toudji discloses that, in response to user selection of the data input field, the virtual keyboard and suggestion bar is provided by the KSB process.  The KSB process presents obtained suggestion candidates in the suggestion bar – see e.g. paragraphs 0018-0020, 0033 and 0064.  The virtual keyboard and suggestion bar are considered a second interface like claimed, which is provided by the input method application, i.e. KSB process, and which comprises the first candidate content, i.e. suggestion candidates.);
	displaying a third interface comprising a second input box, wherein the second input box is of the first application or of a second application (see e.g. paragraph 0024: Toudji teaches that the host application can provide various graphical user interfaces in which the KSP process can be called to present the keyboard and suggestion bar.  A second of these graphical user interfaces of the host application, having another data input field, can be considered a “third interface” like claimed.  Toudji also teaches that different host applications, such as a web browser or third-party software application, can present user interfaces having data input fields – see e.g. paragraphs 0014-0016.  A user interface presented by a second of these host applications can alternatively be considered a “third interface” like claimed comprising a second input box.);
	receiving, from the user, a second operation of selecting the second input box (see e.g. paragraph 0017: like noted above, Toudji discloses that a user can select data input fields, which causes a virtual keyboard to be presented for entering input into the selected fields.  Accordingly, it is apparent that the user can also select the second input box, i.e. select a data input field of a second host application or a data input field of a second graphical user interface of the first host application.);
	displaying, in response to the second operation, a fourth interface of the input method application (see e.g. paragraphs 0017 and 0024: like noted above, Toudji discloses that in response to user selection of a data input field, the virtual keyboard and suggestion bar is provided by the KSB process.  Accordingly, it is apparent that the virtual keyboard and suggestion bar would be displayed in response to the second operation, i.e. in response to selection of a data input field of a second host application or a data input field of a second graphical user interface of the first host application.  The virtual keyboard and suggestion bar displayed with respect to the data input field of the second host application, or with respect to the data input field of a second graphical user interface of the first host application, can be considered a fourth interface of the input message application, i.e. KSB process, like claimed.);
	wherein the fourth interface comprises second candidate content (see e.g. paragraphs 0018-0020, 0029-0033 and 0063-0064: like noted above, Toudji discloses that the KSB process obtains suggestion candidates relevant to the type of data input field selected by the user, and presents the suggestion candidates in the suggestion bar.  The suggestion candidates presented in the suggestion bar displayed with respect to the data input field of the second host application, or with respect to the data input field of a second graphical user interface of the first host application, are considered second candidate content like claimed.); and
	wherein the second candidate content is different than the first candidate content (see e.g. paragraphs 0018-0020, 0029-0033 and 0063-0064: like noted above, Toudji discloses that the suggestion candidates presented in the suggestion bar are identified based on the type of data input field selected by the user.  Accordingly, if the first data input field is of a different type than the second data input field, it is apparent that the suggestion candidates presented in the suggestion bar for the first data input field would be different than the suggestion candidates presented for the second data input field.).
Accordingly, Toudji teaches a method like that of claim 1.  Toudji discloses that such teachings can be implemented via instructions stored in the memory of a computing device (i.e. a user device) that further comprises the first application (i.e. the host application), the input method application (i.e. the KSB process) and a processor for executing the stored instructions (see e.g. paragraphs 0020, 0022-0024, 0080, 0089-0090 and 0092).  Such a computing device implementing the above-described teachings of Toudji is considered an electronic device like that of claim 9.  Furthermore, the memory storing the instructions for implementing the above-described teachings of Toudji is considered a computer program product like that of claim 17.
	As per claims 2, 10 and 18, Toudji further teaches that the to-be-prompted content (i.e. a field type) is indicated by the first application and is to be prompted in the first input box (see e.g. paragraph 0026 and FIG. 1).  Accordingly, Toudji further teaches a method like that of claim 2, an electronic device like that of claim 10, and a computer program product like that of claim 18.
	As per claims 3, 11 and 19, Toudji further teaches calling a first application programming interface (API) to store the to-be-prompted content in the first storage area, wherein the first API provides an information channel from the first application to the input method application (see e.g. paragraphs 0026 and 0061: Toudji discloses that the host application can send a message to the KSB process when a data field of a form is selected by the user, wherein the message comprises a field type identifier for the selected field.  As described above, the KSB process necessarily stores, at least temporarily, the identified field type so as to be able to provide it to expert modules – see e.g. paragraphs 0018, 0026 and 0062.  Toudji further discloses that the KSB process can be a separate process from the host application, e.g. the KSB process can be part of an operating system – see e.g. paragraphs 0024 and 0061.  Moreover, Toudji teaches that since the KSB process is external to the host application, the host application and KSB process communicate through various inter-process API calls – see e.g. paragraph 0025.  Accordingly, the request sent to the KSB process comprising the field type identifier for the selected field is considered an API call to store the to-be-prompted content, i.e. the field type identifier, in the first storage area, the first API thus providing an information channel from the first application, i.e. the host application, to the input method application, i.e. the KSB process.).  Consequently, Toudji further teaches a method like that of claim 3, an electronic device like that of claim 11, and a computer program product like that of claim 19.
	As per claims 4, 12 and 20, Toudji further teaches that the first API is of an application framework layer of the electronic device (see e.g. paragraphs 0026 and 0061: As described above, Toudji discloses that the host application can send a message, which is considered calling a first API, to the KSB process when a data field of a form is selected by the user, wherein the message comprises a field type identifier for the selected field.  Like further noted above, Toudji also discloses that the KSB process can be a separate process from the host application, e.g. the KSB process can be part of an operating system – see e.g. paragraphs 0024 and 0061.  Moreover, Toudji further discloses that the operating system provides an application framework – see e.g. paragraph 0022 – and teaches that the KSB process can be used by different applications to provide the virtual keyboard and suggestion bar – see e.g. paragraphs 0014, 0017 and 0024.  Accordingly, the first API is considered part of an application framework layer, provided by the operating system, of the electronic device.).  Consequently, Toudji further teaches a method like that of claim 4, an electronic device like that of claim 12, and a computer program product like that of claim 20.
	As per claim 5, Toudji further teaches: (i) reading the to-be-prompted content from a second stage area of the first application; (ii) sending a request message to a server of the first application; (iii) receiving, from the server, a response message comprising the to-be-prompted content; or (iv) obtaining the to-be-prompted content from the first interface (see e.g. paragraphs 0026 and 0061: As described above, Toudji discloses that the host application can send a message to the KSB process when a data field of a form is selected by the user, wherein the message comprises a field type identifier for the selected field.  The host application thus necessarily reads the to-be-prompted content, i.e. the field type identifier, from a second storage area of the host application so that it can include it with the request sent to the KSB process.  It is noted that the broadest, most reasonable interpretation of claim 5 requires only one of (i) reading the to-be-prompted content from a second storage area of the first application, (ii) sending a request message to a server, (iii) receiving from the server a response message, and (iv) obtaining the to-be prompted content from the first user interface.  Accordingly, Toudji is considered to teach: (i) reading the to-be-prompted content from a second stage area of the first application; (ii) sending a request message to a server of the first application; (iii) receiving, from the server, a response message comprising the to-be-prompted content; or (iv) obtaining the to-be-prompted content from the first interface, as is claimed.).  Consequently, Toudji further teaches a method like that of claim 5.
	As per claims 6 and 14, Toudji teaches calling a first application programming interface to obtain the to-be-prompted content (see e.g. paragraphs 0026 and 0061: like noted above, Toudji discloses that the host application can send a message to the KSB process when a data field of a form is selected by the user, wherein the message comprises a field type identifier for the selected field.  Toudji further discloses that the KSB process can be a separate process from the host application, e.g. the KSB process can be part of an operating system – see e.g. paragraphs 0024 and 0061.  Moreover, Toudji teaches that since the KSB process is external to the host application, the host application and KSB process communicate through various inter-process API calls – see e.g. paragraph 0025.  Accordingly, the request sent to the KSB process comprising the field type identifier for the selected field is considered an API call to obtain the
to-be-prompted content, i.e. the field type identifier.).  Consequently, Toudji further teaches a method like that of claim 6 and an electronic device like that of claim 14.
As per claim 13, Toudji further teaches that the memory further comprises a second storage area corresponding to the first application, and wherein when executed by the processor, the instructions further causes the electronic device to: (i) read the to-be-prompted content from the second stage area; (ii) send a request message to a server of the first application, and receive, from the server, a response message comprising the to-be-prompted content; or (iii) obtain the to-be-prompted content from the first interface (see e.g. paragraphs 0026 and 0061: As described above, Toudji discloses that the host application can send a message to the KSB process when a data field of a form is selected by the user, wherein the message comprises a field type identifier for the selected field.  The host application thus necessarily reads the to-be-prompted content, i.e. the field type identifier, from a second storage area of the host application so that it can include it with the request sent to the KSB process.  It is noted that the broadest, most reasonable interpretation of claim 13 requires only one of (i) reading the to-be-prompted content from a second storage area of the first application, (ii) sending a request message to a server, and receiving from the server a response message, and (iii) obtaining the to-be prompted content from the first user interface.  Accordingly, Toudji is considered to teach: (i) reading the to-be-prompted content from a second stage area of the first application; (ii) sending a request message to a server of the first application, and receiving, from the server, a response message comprising the to-be-prompted content; or (iii) obtaining the to-be-prompted content from the first interface, as is claimed.).  Consequently, Toudji further teaches an electronic device like that of claim 13.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Toudji cited above, and also over U.S. Patent Application Publication No. 2021/0342525 to Leme (“Leme”).
As described above, Toudji teaches a method and electronic device like that of claims 2 and 10, respectively, which entail obtaining to-be-prompted content and obtaining first candidate content based on the to-be-prompted content.  Toudji, however, does not teach or suggest: (i) identifying that the first candidate content is the same as the to-be-prompted content; (ii) extracting a keyword in the to-be-prompted content, and setting the keyword as the first candidate content; or (iii) extracting a first-layer keyword in the to-be-prompted content, and setting the first-layer keyword as the first candidate content, wherein the to-be-prompted content comprises the first-layer keyword and a second-layer keyword, as is required by claims 7 and 15.
Similar to Toudji, Leme describes systems and methods that allow the operating system of a user to device to facilitate autofill of an application, whereby the operating system (i) obtains to-be-prompted content (i.e. candidate values), (ii) stores the to-be-prompted content in a first storage area of the operating system, (iii) obtains first candidate content based on the stored to-be-prompted content, and (iv) displays, in response to a user-selection of an input box of the application, a user interface (e.g. a selectable list) of the operating system, wherein the user interface comprises the first candidate content (see e.g. paragraphs 0003-0004, 0023-0024, 0027, 0029-0030, 0043, 0058-0063 and 0070).  Regarding the claimed invention, Leme particularly teaches that the to-be-prompted content is indicated by the first application and includes the candidate content itself (see e.g. paragraphs 0024, 0043, 0058 and 0069).  As such, the first candidate content is the same as the to-be-prompted content, and a keyword (i.e. a candidate value) is extracted in the to-be-prompted content, and set as the first candidate content (see e.g. paragraphs 0024, 0043, 0058 and 0069).
It would have been obvious to one of ordinary skill in the art, having the teachings of Toudji and Leme before him prior to the effective filing date of the claimed invention, to modify the to-be-prompted content taught by Toudji so that it additionally or alternatively includes candidate content like taught by Leme, whereby the first candidate content is identified as the same as the to-be-prompted content and/or a keyword in the to-be-prompted content is extracted and set as the first candidate content.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more relevant candidates to be identified, as is evident from Leme (see e.g. paragraphs 0067-0069).  Accordingly, Toudji and Leme are considered to teach, to one of ordinary skill in the art, a method like that of claim 7 and an electronic device like that of claim 15.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Toudji and Leme, and also over U.S. Patent Application Publication No. 2014/0215327 to Eleftheriou et al. (“Eleftheriou”).
As described above, Toudji and Leme teach a method like that of claim 7 and an electronic device like that of claim 15, which entail obtaining to-be-prompted content indicated by a first application, obtaining first candidate content based on the to-be-prompted content, and displaying the first candidate content in a second interface of an input method application.  Toudji and Leme, however, do not teach or suggest that the to-be-prompted content comprises a first-layer keyword and a second-layer keyword, wherein after displaying the second interface a third operation of selecting the first-layer keyword is received from the user, and the second layer keyword is displayed in the second interface in response to the third operation, as is required by claims 8 and 16.
Eleftheriou nevertheless teaches storing a datafile used to obtain candidate content (e.g. a predicted next word), wherein the datafile comprises a first-layer keyword (i.e. a last word ID, LWID) and one or more corresponding second-layer keywords (i.e. a next word ID, NWID) (see e.g. paragraphs 0013-0014, 0019-0022 and 0027).  Regarding the claimed invention, Eleftheriou further teaches extracting a first-layer keyword from the datafile and setting the first-layer keyword as first candidate content, which is displayed in a user interface (i.e. a predicted word area), and whereby in response to receiving user-selection of the first-layer keyword, the one or more second-layer keywords are displayed in the user interface as candidates for selection (see e.g. paragraphs 0035-0037 and 0040-0041, and FIGS. 9 and 10).
It would have been obvious to one of ordinary skill in the art, having the teachings of Toudji, Leme and Eleftheriou before him prior to the effective filing date of the claimed invention, to modify the to-be-prompted content taught by Toudji and Leme so that it additionally or alternatively comprises a first-layer keyword and a second-layer keyword like that datafile taught by Eleftheriou, wherein the first-layer keyword is extracted and set as the first candidate content in the user interface (i.e. in the second user interface), and whereby in response to an operation (i.e. a third operation) of selecting the first-layer keyword, the second-layer keyword is displayed in the user interface.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently input different, longer strings of text, as is evident from Eleftheriou (see e.g. paragraphs 0040-0041 and FIGS. 9-11).  Accordingly, Toudji, Leme and Eleftheriou are considered to teach, to one of ordinary skill in the art, a method like that of claim 8 and an electronic device like that of claim 16.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Badger et al. cited therein teaches obtaining to-be-prompted content (i.e. input scope values) indicated by a first application, whereby candidate content for insertion into an input box of the first application is identified based on the to-be-prompted content.  The U.S. Patent Application Publication to Whitelaw cited therein describes systems and methods for providing an autofill user interface, wherein one or more autofill suggestions for a first input box are presented in response to user-selection of the input box.  The U.S. Patent to Atlas et al. cited therein describes an interactive display system for providing a user interface for data entry, wherein an autocomplete means is provided for each of a plurality of data entry fields.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
10/18/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173